Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 06/24/2019.  Claims 1-19 are pending in the case.  Claims 1, 10, and 11 are independent claims.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, and 14-19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Lessin et al. (US 20140143324 A1, hereinafter Lessin) in view of FAIGON et al. (US 20170353477 A1, hereinafter FAIGON).

As to independent claims 1, 10, and 11, Lessin teaches a method for customizing a user information of a device using optimized questioning (Fig. 1, 110 is a user device, paragraph [0007], FIG. 1 is a high level block diagram of a process for a social networking system to acquire information items about a user; paragraph [0044], the scoring module 122 uses a user's affinity for one or more attributes of a question or prompt to determine the probability of the user responding to the question or prompt; the selected question is customized for the user; paragraph [0035], the question database 216 stores prompts for presentation to a social networking system user to obtain various information items about the user; a user information system is a user system), comprising: 
retrieving a user information associated with a user of a device (paragraph [0017], To determine which information items to acquire, the information retrieval module 102 analyzes user profile information associated with the user by the social networking system 100 and determines an acquisition value for each missing or outdated information item (also referred to herein as "unknown information items"). User profile information includes information stored as profile objects 104, edge objects 106, and content objects 108; user information including the machine learning based user behavior data is the retrieved user information; paragraph [0019], A user device 110 comprises one or more computing devices capable of receiving input from a user as well as transmitting and receiving data via a network; 110 is the user device); 
identifying a plurality of data items having undetermined certainty levels with respect to the user information (paragraph [0040], The social networking system 100 associates a value with various information items in the user profile 104. The values of information items are used by the scoring module 120 to identify an unknown information item to request from a user. In one embodiment, the value associated with an information item indicates the value to the social networking system 100 of obtaining the information item; unknown information items are the identified plurality of data items; paragraph [0042], The scoring module 122 determines a data acquisition value for each information item associated with a user's profile. A data acquisition value measures a need of the social networking system 100 for the type of information associated with an information item; the data acquisition value with the scores are the undetermined certainty level); 
selecting a question that a response thereto is most likely to allow a highest contribution level to the user information (paragraph [0048], the scoring module 122 sends the selection module 120 a specified number of value entries having the highest data acquisition values or having data acquisition values equaling or exceeding a threshold value. The selection module 120 selects one or more questions from the question database 216 based on the received value entries for the questions; the data acquisition values is the contribution level), wherein the highest contribution level to the user system is determined based on an analysis of a first contribution level of the question to at least one data item of the plurality of data items (paragraph [0044], the data acquisition value for an information item is based in part on the probability of the user responding to a prompt to provide data associated with the information item. The scoring module 122 may store a table associating response probabilities for each information item or may store single response probability associated with a user; the probability of the user responding to a prompt is the first contribution level) and a second contribution level of the at least one data item to the user information (paragraph [0045], A user's response probability for a question associated with an information item or with a type of information item may be based at least in part on historical response rates to prompts, or questions, by additional users connected to the user; historical response rates to prompts is the second contribution level); 
relaying the selected question to the user (paragraph [0049], The selection module 120 may present the selected questions in any suitable manner. For example, a question is presented via a data acquisition interface of a social networking system page, via an application external to the social networking system 100, via a push notification, or via any suitable communication channel); 
receiving a user response to the question (paragraph [0057], When a user provides information in response to a presented prompt or question, the response module 124 identifies the user profile associated with the user from the user profile database 205 and identifies the information item associated with the presented prompt or question; user provided information is the response to the question); and 
updating the user information based on the received user response (paragraph [0057], The response module 124 associates the received information with the information item and stores the received information in the user profile).
Lessin does not teach:
customizing a user model.
FAIGON teaches:
customizing a user model (paragraph [0038], The system 100 includes user models 116; paragraph [0109], Specifically, user model of a given user is separated from user models of other users on a space ID basis. Since what is considered normal behavior differs from user to user, individual user models 116 provide user-activity history and patterns that is customized to each user for which anomalies can be triggered accordingly).
Since Lessin teaches a system of customizing a user information system with questions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate customizing a user model, as taught by FAIGON, as the prior arts are in the same application field of user specific information system storage and update, and FAIGON further teaches a user model based user information system. By incorporating FAIGON into Lessin would improve the integrity of Lessin’s system by allowing individual user models 116 provide user-activity history and patterns that is customized to each user for which anomalies can be triggered accordingly (FAIGON, paragraph [0109]).

As to dependent claims 2, and 12, the rejection of claim 1 is incorporated. Lessin teaches the method of claim 1, wherein updating the user information includes at least one of: 
adding at least one data item to the user information (paragraph [0040], if a user profile 104 does not include information identifying a user's "current city," the scoring module 122 may associate a relatively large value for the "current city" information item, as it may be used for selecting advertisements or other content for presentation to the user. Hence, the scoring module 122 selects the information item "current city" to obtain from the user) and adding at least a certainty level to the plurality of data items having undetermined certainty levels.
Lessin does not teach a user model.
FAIGON teaches:
a user model (paragraph [0038], The system 100 includes user models 116; paragraph [0109], Specifically, user model of a given user is separated from user models of other users on a space ID basis. Since what is considered normal behavior differs from user to user, individual user models 116 provide user-activity history and patterns that is customized to each user for which anomalies can be triggered accordingly).
Since Lessin teaches a system of customizing a user information system with questions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a user model, as taught by FAIGON, as the prior arts are in the same application field of user specific information system storage and update, and FAIGON further teaches a user model based user information system. By incorporating FAIGON into Lessin would improve the integrity of Lessin’s system by allowing individual user models 116 provide user-activity history and patterns that is customized to each user for which anomalies can be triggered accordingly (FAIGON, paragraph [0109]).

As to dependent claims 4, and 14, the rejection of claim 1 is incorporated. Lessin teaches the method of claim 1, further comprising: 
determining an ideal time for user engagement (paragraph [0047], The selection module 120 determines a prompt or question, a format for the prompt or question, and a time to present the prompt or question to a user to obtain data associated with an information item); and 
relaying the selected question is at the determined ideal time (paragraph [0049], The selection module 120 may present the selected questions in any suitable manner. For example, a question is presented via a data acquisition interface of a social networking system page, via an application external to the social networking system 100, via a push notification, or via any suitable communication channel).

As to dependent claims 5, and 15, the rejection of claim 1 is incorporated. Lessin teaches the method of claim 1, wherein each data item of the plurality of data items is associated with a contribution level to the user information (paragraph [0042], The scoring module 122 determines a data acquisition value for each information item associated with a user's profile. A data acquisition value measures a need of the social networking system 100 for the type of information associated with an information item; the data acquisition value for an information item is determined based on the value of the information to the social networking system 100 and the probability of getting a response from the user; the data acquisition value for the information item is the contribution level).
Lessin does not teach a user model.
FAIGON teaches:
a user model (paragraph [0038], The system 100 includes user models 116; paragraph [0109], Specifically, user model of a given user is separated from user models of other users on a space ID basis. Since what is considered normal behavior differs from user to user, individual user models 116 provide user-activity history and patterns that is customized to each user for which anomalies can be triggered accordingly).
Since Lessin teaches a system of customizing a user information system with questions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a user model, as taught by FAIGON, as the prior arts are in the same application field of user specific information system storage and update, and FAIGON further teaches a user model based user information system. By incorporating FAIGON into Lessin would improve the integrity of Lessin’s system by allowing individual user models 116 provide user-activity history and patterns that is customized to each user for which anomalies can be triggered accordingly (FAIGON, paragraph [0109]).

As to dependent claims 6, and 16, the rejection of claim 5 is incorporated. Lessin teaches the method of claim 5, wherein the selected question is determined to most likely add a highest contribution level to at least one of the plurality of data items (paragraph [0048], For example, the selection module 120 selects one or more questions having the highest response probabilities for obtaining information about the user's favorite band when the information item associated with a favorite band has the highest data acquisition value).

As to dependent claims 7, and 17, the rejection of claim 1 is incorporated. Lessin teaches the method of claim 1, wherein the first contribution level allows for determining whether the at least one data item will be determined above the certainty level by receiving a response to the selected question (paragraph [0043], For example, a value entry associated with a prompt for identifying an information item whether the user owns a dog identifies the type of information item, the question or the question format, a value of 2 and a response probability of 50%; may be [2, 50%]; a value entry for a question asking for an information item identifying a dog's name after presentation of the prompt of whether the user owns a dog includes a value of 50 and a response probability of 90%).

As to dependent claims 8, and 18, the rejection of claim 1 is incorporated. Lessin teaches the method of claim 1, wherein the second contribution level indicates an influence level of having data related to the at least one data item on the overall user information (paragraph [0044], The historical response rate may be a general response rate or specific to questions related to specific types of information items, specific to a format in which questions were presented, or times when questions were presented. …In another example, a user may be more likely to respond to a prompt presented from another user connected to the user than to a prompt presented by the social networking system 100).
Lessin does not teach a user model.
FAIGON teaches:
a user model (paragraph [0038], The system 100 includes user models 116; paragraph [0109], Specifically, user model of a given user is separated from user models of other users on a space ID basis. Since what is considered normal behavior differs from user to user, individual user models 116 provide user-activity history and patterns that is customized to each user for which anomalies can be triggered accordingly).
Since Lessin teaches a system of customizing a user information system with questions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a user model, as taught by FAIGON, as the prior arts are in the same application field of user specific information system storage and update, and FAIGON further teaches a user model based user information system. By incorporating FAIGON into Lessin would improve the integrity of Lessin’s system by allowing individual user models 116 provide user-activity history and patterns that is customized to each user for which anomalies can be triggered accordingly (FAIGON, paragraph [0109]).

As to dependent claims 9, and 19, the rejection of claim 1 is incorporated. FAIGON teaches the method of claim 1, wherein the user model is represented by a set of parameters associated with the user (paragraph [0109], events and comprising feature-value pairs are assigned to respective space IDs to create so-called user models 116. Specifically, user model of a given user is separated from user models of other users on a space ID basis).

Claims 3 and 13 are rejected under AIA  35 U.S.C §103 as being unpatentable over Lessin et al. (US 20140143324 A1, hereinafter Lessin) in view of FAIGON et al. (US 20170353477 A1, hereinafter FAIGON) and in view of Singh et al. (US 20150170035 A1, hereinafter Singh).
As to dependent claims 3, and 13, the rejection of claim 1 is incorporated. Lessin/FAIGON does not teach wherein an execution of at least a physical interaction with the user is adjusted based on the updated user model.
Singh teaches:
an execution of at least a physical interaction with the user is adjusted based on the updated user model (paragraph [0027], If a user dismisses a recommendation provided based on the truncated list, the user's interaction may be sent to a server that can perform the computations necessary to adjust or update the user model in real time. In an implementation, a second recommendation list for the first user may be determined. The second recommendation list may be based on user interactions that were not provided for the first recommendation list; a second recommendation list for the first user is the physical interaction with the user).
Since Lessin/FAIGON teaches a system of customizing a user information system with questions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an execution of at least a physical interaction with the user is adjusted based on the updated user model, as taught by Singh, as the prior arts are in the same application field of user model system update, and Singh further teaches model update based user interface change. By incorporating Singh into Lessin/FAIGON would expand the utility of Lessin/FAIGON’s system by allowing to adjust or update the user model in real time (Singh, paragraph [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/BEAU D SPRATT/Primary Examiner, Art Unit 2143